BETTS, District Judge.
The application for relief in this matter must be addressed to the circuit court; as the question relates to the regularity and sufficiency of the proceedings to vest that court with cognizance of the cause. That court, and not the district court, must determine whether the rules of the circuit court have been complied with, and whether the cause is to remain with that tribunal or to be dismissed from it. The authority of the district court in appealable cases extends only to the protection of suitoi-s against unreasonable delays therein. Ten days after notice of the decree is allowed to the failing party to appeal. Dist. Ct. Rules, 152. If he omits to enter an appeal within that time, the successful party may proceed and execute the decree rendered in his favor, Id. 153. So, if after regularly entering the notice of appeal, the appellant nieglects for thirty days to have the proceedings transcribed in order to be transmitted to the circuit court, the decree may be executed in the court below. Id. 155. It is not charged that either of these steps have not been regularly taken; and it is only on the failure to take them that relief can be sought in this court. The relief given by this court in the cases indicated does not act upon the appeal itself. With that this court has no concern. The relief extends no further than to allow the prevailing party to proceed upon his decree in this court as if no movements for an appeal had been signified to the court. The present motion, therefore, cannot be granted in this form. Order accordingly.